Winkler, J.
The appellant and another were indicted for the theft of a saddle, the property of one Baccus, alleged to be of the value of twenty dollars.
The appellant, being tried separately, was found guilty of theft of property worth $20, and his punishment was assessed at five years’ confinement in the penitentiary. Judgment was entered in accordance with the verdict; the appellant was adjudged guilty of theft as found by the jury, and his punishment was by the judgment fixed at confinement in the State penitentiary for the term of five years. A motion for a new trial was made and overruled, and notice of appeal was given. When the defendant was brought before the court for the purpose of receiving the sentence of the law, the court in passing the sentence condemned and sentenced him to confinement in the State penitentiary at hard labor for the space and term of two years, and directed that he be conveyed to and confined in the penitentiary for-a period of two years.
Various errors are assigned, and a bill of exceptions is set out in the transcript, which, not being signed by the judge or otherwise authenticated, amounts to nothing. It is unnecessary to «discuss in this opinion the errors assigned; suffice it to say that they have all had the attention their importance demands, and we are constrained to say we find no such error as would warrant a reversal of the judgment. Inasmuch, however, as the sentence of the court is not in conformity to the verdict and the judgment, the same will be reformed by this court so as to conform to the verdict and judgment, as these form the basis of theseiítencó. The judgment being for'five years, the sentence, which is for two years, will be reformed so as to read five years’ confinement in the State penitentiary, instead of and where the term of two years is mentioned in the sentence as annomiced by the judge below, and being thus reformed the judgment is affirmed.

Affirmed mid. sentence reformed.